Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4-12 and 19-22 are pending as of the response and amendments filed on 12/21/21. Claims 1-3 and 13-18 have been canceled; claim 22 has been newly added. 
The 103 rejections of record are withdrawn in view of the amendments to the claims. The rejection under 112(b) is withdrawn in view of the amendments. 
Claims 4-12 and 19-22 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sally Sullivan on 1/21/22.
Please amend the claims accordingly:
To claim 19, line 3, after “is an aqueous”, insert “acid”.
To claim 19, line 3, after “solution”, delete “consisting of”, and insert “, wherein the acid consists of”.
To claim 20, line 3, after “is an aqueous”, insert “acid”.
To claim 20, line 4, delete “consisting of”, and insert “, wherein the acid consists of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of treating a Reoviridae viral infection in a subject are not taught or suggested by the prior art. Buchan et. al., US 20110300229; and Fehlbaum, WO 01/68085 (both of previous record) represent the closest prior art. Buchan teaches one or more of conjugated linolenic acid (CLA), high CLA milk fat, and bovine milk lipid compositions for treating or preventing a rotavirus infection, and further teaches the milk fat composition, after removal of water, comprises butyric acid, hexanoic, octanoic, decanoic, and dodecanoic acids, however, Buchan doesn’t teach or suggest the acids in the concentrations recited by instant claims 4 and 20. Moreover, Buchan doesn’t teach or suggest the composition as an aqueous acid solution, wherein the acids consist of butyric acid and at least one carboxylic acid selected from hexanoic, octanoic, decanoic, and dodecanoic acid as recited by instant claim 19. Fehlbaum teaches analogs of isoleucine, including butyrate, for treating different infections, including rotavirus infections, but doesn’t teach or suggest incorporating another carboxylic acid as recited by the claimed methods. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-12 and 19-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627